Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 9, 12-16, 18-21 has been reviewed and are addressed below.  Claims 1-3, 6-8  has been withdrawn. Claims 4, 10, 11 and 17 has been cancelled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 12-16, 18-21  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 9, 12-16, 18-21 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 9 and 16 recite ,“select or extract at least one dimension reduced feature vector from raw medical imaging data”, “render a diagnostic assessment of the raw medical imaging data”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “non-transitory machine learning storage media”, “medical imaging diagnostic contrller” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “input the raw medical imaging data”, “input the at least one dimension reduced feature vector into a raw diagnostic artificial intelligence engine” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 12 states that "The raw diagnostic machine includes a medical imaging diagnostic controller configured to (1) input the raw medical imaging data into a dimension reduction pre-processor trained to select or extract one or more dimension reduced feature vector(s) from the raw medical imaging data, (2) input the dimension reduced feature vector(s) into a raw diagnostic artificial intelligence engine (e.g., an artificial neural network and/or a supervised learning machine)trained to render a diagnostic assessment of the raw medical imaging data, and (3) control a communication of the diagnostic assessment of the raw medical imaging data (e.g., a display, a printing, an emailing, a texting, etc. of the diagnostic assessment of the raw medical imaging data)”.
Paragraph 98 states that “in practice, medical image diagnostic controller 240 may be installed within an application server 90 accessible by a plurality of clients (e.g., a client 91 and a client 92 as shown) and/or is installed within a workstation 93 employing a monitor 94, a keyboard 95 and a computer 96”.
The claims recite additional elements “input the raw medical imaging data”, “input the at least one dimension reduced feature vector into a raw diagnostic artificial intelligence engine” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 12-15, 18-21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 16 is directed to software per se as it recites an “medical imaging diagnostic controller”, “medical imaging machine”, “medical image reconstruction”, (Replace these with the components of the method in the claim that are software).  However, a medical imaging diagnostic controller can be interpreted to be software because one of ordinary skill would consider a server that controls access to some or part of the devices on a network to be  merely software (1994,  Microsoft Press Computer Dictionary, (Second Edition), page 355). (Replace this sentence with why these components are software, usually I say that the components are broad enough such that their functionality can be implemented in software alone) Software is defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter (In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18)).  Additionally, applicant’s specifications recite in paragraph 98 that “in practice, medical image diagnostic controller 240 may be installed within an application server 90 accessible by a plurality of clients (e.g., a client 91 and a client 92 as shown) and/or is installed within a workstation 93 employing a monitor 94, a keyboard 95 and a computer 96”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-16, 18-21 is/are rejected under 35 U.S.C. 102a2 as being Anticipate by Howard (2021/0106288).
With respect to claim 9 Howard teaches a non-transitory machine-readable storage medium encoded with instructions for execution by at least one processor for processing raw medical imaging data generated by a medical imaging machine, the raw medical imaging data being arranged for a medical image reconstruction engine configured to generate a reconstructed medical image from the raw medical imaging data, the non-transitory machine-readable storage medium comprising instructions to: 
input the raw medical imaging data into a dimension reduction pre-processor--trained to select or extract at least one dimension reduced feature vector from the raw medical imaging data (Howard paragraph 500 “we obtained a 100-dimensional feature vector from the EmoSenticSpace (Poria et al., 20140. Then we aggregated the individual concept vectors into one document vector through coordinate-wise summation”); and 
input the at least one dimension reduced feature vector into a raw diagnostic artificial intelligence engine trained to render a diagnostic assessment of the raw medical imaging data (Howard paragraph 202 “The methods we describe in this proposal have been in development for over a decade, with roots in military science and command and control technologies. These methods have evolved into a methodology and research design philosophy we call the BCCS. We propose that a more objective detection of PSD may be possible using the BCCS. Section 2 will discuss the theoretical concepts essential to the BCCS, including prediction, axiology, and temporality. Section 3 will discuss the approach and study design of PTSD Diagnosis using the BCCS, namely the targets of dimensional measure (ToDM). Section 4 will detail the specific methods used by the BCCS including language analysis, MSI/LXIO, and machine learning. Section 5 presents 2 BCCS preliminary data studies using the BCCS and machine learning to diagnose PSD and related conditions from text and facial feature analysis. Section 6 presents the proposed future work of BCCS, the LEAPS consortium. This section includes a detailed work plan of BCCS study to validate ability of BCCS to detect PSD, diagnose PSD, and differentiate comorbid conditions”).
Claim 16 is rejected as above.

With respect to claim 12 Howard teaches the non-transitory machine-readable storage medium of claim 9, wherein the at least one non-transitory machine-readable storage medium further comprises an instruction to: input the raw medical imaging data into a medical image reconstruction engine to generate a reconstructed medical image (Howard paragraph 276).
Claim 18 is rejected as above.

With respect to claim 13 Howard teaches the non-transitory machine-readable storage medium of claim 12, wherein the at least one non-transitory machine-readable storage medium further comprises instructions to: input the reconstructed medical image into a medical image pre-processor trained to select or extract at least one medical image feature vector from the reconstructed medical image; and input the at least one medical image feature vector into an imaging diagnostic artificial intelligence engine trained to render a diagnostic assessment of the reconstructed medical image (Howard paragraph 202).
Claim 19 is rejected as above.

With respect to claim 14 Howard teaches the non-transitory machine-readable storage medium of claim 9, wherein the at least one non-transitory machine-readable storage medium further comprises instructions to: input a reconstructed medical image into a medical image pre-processor trained to select or extract at least one medical image feature vector from the reconstructed medical image; and input the at least one medical image feature vector into an imaging diagnostic artificial intelligence engine trained to render a diagnostic assessment of the reconstructed medical image (Howard paragraph 202 and Fig. 2).
Claim 20 is rejected as above.

With respect to claim 15 Howard teaches the non-transitory machine-readable storage medium of claim 9, wherein at least one of: the dimension reduction pre-processor is configured to select or extract the at least one dimension reduced feature vector from the raw medical imaging data in correspondence with one of a specified anatomical region or a specified anatomical organ; and the raw diagnostic artificial intelligence engine is trained to render the diagnostic assessment of the raw medical imaging data in correspondence with one of the specified anatomical region or the specified anatomical organ (Howard paragraph 649 and Fig. 1).
Claim 21 is rejected as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/           Primary Examiner, Art Unit 3626